DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukui (US 20090250836) in view of JP2015088545 and Shibata et al (US2002/0158739).
 	Regarding claim 4: A manufacturing method of a transfer-molded inductor (Fukui: paras. 0057-0063; figs 5-6d), comprising steps of: 
 	sl, connecting a prefabricated air-core coil (Fukui : coil 2; fig 1) and an electrode sheet (Fukui: electrode 3; fig 1) by welding (Fukui:: 0049; fig 1)to form a coil assembly (Fukui: coil member 1; fig 1), and placing the coil assembly in a cavity of a prefabricated mold (Fukui: paras. 0057-0063; figs 5-6d); 
 	s2, performing transfer molding (Fukui: paras. 0057-0063; figs 5-6d) with a soft magnetic colloid (Fukui: mixture of alloy powder and resin; para. 0054) in a gelatinous state (Fukui: molten mixture of alloy powder and resin; para. 0054) so that the air-core coil is entirely buried in the soft magnetic colloid in the gelatinous state while the electrode sheets at two ends of the air-core coil are at least partially exposed outside the soft magnetic colloid to serve as terminal electrodes of the inductor (Fukui: paras. 0057-0063; figs 5-6d, esp fig 6d that shows the coil being embedded in the mixture); wherein the soft magnetic colloid is solid at normal temperature, and is gelatinous after being heated to a preset temperature of 150~200C, wherein the soft magnetic colloid in the gelatinous state has a viscosity of 10,000~20,000 cps (Fukui teaches heating the colloid to the 180C to make molten (paras. 0053 and 0060), wherein the colloid must have a viscosity within the claimed range since it must be injected at a low pressure); wherein the transfer molding is performed under a molding pressure of 10~20 MPa (para. 0061); and
  	s3, performing demolding after the soft magnetic colloid in the mold is cured to form a magnet, and finishing the terminal electrodes Page 11 of 13to obtain the transfer-molded inductor (Fukui: paras. 0057-0063; figs 5-6d).
 	However, Fukui does not teach  the soft magnetic colloid contains soft magnetic powder particles, an organic adhesive, a lubricant and a curing agent, and solid content of the soft magnetic powder particles in the soft magnetic colloid is 95 wt% or more. 
 	Regarding the soft magnetic colloid contains soft magnetic powder particles, an organic adhesive, a lubricant and a curing agent, Shibata et al teach molding an inductor, wherein the green body used to form the inductor comprises the conventional components of an organic binder (para. 0008), a lubricant (para. 0057), and a curing/crosslinking agent (0064).  Since  Fukui and Shibata et al are analogous with respect to inductors, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the conventional components as taught by Shibata et al into the material of Fukui in order to mold a high quality inductor.  
 	Regarding the solid content of the soft magnetic powder particles in the soft magnetic colloid being 95 wt% or more, JP2015088545 teaches molding an inductor, wherein the material comprises using soft magnetic particles having a weight percentage that falls within the claimed range.  Since  Fukui and Shibata et al are analogous with respect to inductors, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use soft magnetic powder particles at the weight percentage taught by JP20150885458 in order to produce an inductor having a desired high magnetic conductivity.  

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukui (US 20090250836) in view of JP2015088545 and Shibata et al (US2002/0158739) as applied to claim 4 above. The above teachings of Fukui are incorporated hereinafter.  
	Regarding claim 7, Fukui does not teach the claimed specific magnetic powder particles.  The use of specific magnetic powder particles is a mere obvious matter of choice dependent on the desired final product.  Since the claimed magnetic powder particles are well-known in the coil inductor art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the claimed magnetic particles in the process of Fukui in order to produce a desired product having desired characteristics.

Applicant’s arguments with respect to claim(s) 4 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	Regarding claim 7, Applicant should note the well-known statements made by the examiner in the prior art rejections of the non-final Office action mailed 8/11/22 are now considered as admitted prior art since applicant did not traverse the statements in the most recent remarks filed 9/5/22.  See MPEP 2144.03(C).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USP20170053741 teaches low pressure molding of an inductor.  USPN7415757 teaches molding an inductor from materials including lubricant, binder, and cross-linking agents.  USPN 5429701 teaches molding an inductor from a material having a viscosity within the claimed range (para. 0011).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744